DETAILED ACTION
An amendment was received and entered on 12/17/2021.
Claims 22 and 23 remain pending.

Election/Restrictions
Applicant’s election of “species A, a pathogenic protein Dystrophin of Duchenne muscular dystrophy” in the reply filed on 12/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 22 and 23 are under consideration.
Examination has been limited to the elected species because there is no allowable generic claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to because it incorrectly identifies the chemical structure at paragraph [0020] as NAEK.  See discussion further below under 35 USC 112 (b) rejections.

Claim Objections
Claim 22 is objected to because “Dystrophin” is inappropriately capitalized. Substitution of “dystrophin” for “Dystrophin” is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “normal” in claim 22 is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim requires “restoring normal expression and function” of a pathogenic protein and/or a pathogenic gene. The specification does not define what degree of function of a gene or protein is considered to be normal, nor how those functions should be measured. Accordingly, one of skill in the art could not discern the metes and bounds of the claim. 
Similarly, the term “effective” in claim 22 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does 
Claim 22 is indefinite in its recitation of “a tRNA represented by SEQ ID NO: 1 or 2”.  It is unclear what is intended by “represented” in this phrase.  For example, it is unclear  whether or not the recited tRNA must consist of SEQ ID NO: 1 or NO: 2, or if the scope includes tRNAs that comprise SEQ ID NO: 1 or NO: 2 and/or tRNAs that are merely similar to SEQ ID NOS: 1 or 2.  Thus one of skill cannot discern the intended scope of the claim.  
Claim 22 is indefinite in its recitation of “[a] method for restoring normal expression and function of a [ ] a tumor suppressor gene STK11 and EPHB2 protein in a tumor cell.  It is unclear if Applicant intends to restore normal expression and function of both the STK11 gene and the EPHB2 protein simultaneously, or if Applicant intended to refer to “a tumor suppressor gene STK11 1 or EPHB2 protein” instead.
Claim 22 is indefinite in its recitation of 
                                                                                               ”
“Lys-diazirine (NAEK) as shown in 
    PNG
    media_image1.png
    90
    331
    media_image1.png
    Greyscale


The chemical structure shown in the claim is that of [3-(3-methyl-3H-diazirine-3-yl)-propamino] carbonyl-N-L-lysine (diZPK), not NAEK.  NAEK is N-2-azidoethyloxycarbonyl-L-lysine, and its structure is:

    PNG
    media_image2.png
    74
    264
    media_image2.png
    Greyscale
.
See e.g. Zheng et al (Nucl. Acids Res. 43(11): e73, 2015, 12 pages) at page 2, first full paragraph of right column, and at Fig. 1 which discloses the structures of both NAEK and diZPK.  Accordingly, it is unclear if Applicant intended the claim to be drawn to NAEK or diZPK. It is noted that both of these structures are disclosed at paragraphs 20 and 21 of the instant specification, however, the structure of  [3-(3-methyl-3H-diazirine-3-yl)-propamino] carbonyl-N-L-lysine is incorrectly identified as NAEK in this passage as well. For the purposes of further examination, the claims will be interpreted as requiring diZPK, since that chemical structure is stipulated in both claims 22 and 23.
Claim 23 is indefinite because it depends from claim 22 and does not clarify the issues set forth above.
Claim 23 is indefinite in its recitation of: “the non-natural amino acid is Lys-diazirine at position N, and the manner for linking it in the protein is as follows”. This phrase recites “the manner for linking it in the protein” without antecedent basis. Prior to this recitation, there is no mention of incorporating any non-natural amino acid into any protein. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of restoring expression of a full length dystrophin protein in a cell, where the protein is expressed from a DMD gene that is mutated only by the presence of a premature UAA or UGA stop codon, the method comprising introducing into the cell a non-natural amino acid system consisting of a tRNA selected from SEQ ID NO: 1 or 2, a pyrrolysyl-tRNA synthetase (PylRS) and the non-natural amino acid [3-(3-methyl-3H-diazirine-3-yl)-propamino] carbonyl-N-L-lysine (diZPK), does not reasonably provide enablement for methods of restoring “normal” expression and function of dystrophin expressed from DMD genes comprising other types of mutations without limitation, and does not enable the complete restoration of wild type function to pathogenically mutated dystrophin proteins.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Breadth of the claims
The claims are drawn to a method of restoring normal expression and function of a pathogenic dystrophin protein of Duchenne muscular dystrophy.  This language is indefinite as discussed above, but embraces restoring wild-type dystrophin function to any dystrophin protein that arises from any pathogenically mutated DMD gene, without limitation on the type of mutation. This would include, e.g. missense mutations, DMD gene that cause pathology. The claims require no structural or functional nexus between the position in the gene/mRNA at which the mutation occurs, or the type of mutation that occurs, and the recited tRNAs.  For example, the claims embrace the correction of any type of mutation through the use of either of the recited tRNAs, regardless of the fact that the tRNAs may not bind to the mutation site in the mutant mRNA. Moreover, the claims embrace complete restoration of dystrophin function regardless of the site of insertion of the recited non-natural amino acid.
Nature of the invention
The invention as disclosed is a method of providing for read-through of nonsense mutations by providing a system comprising a tRNA that recognizes the nonsense mutation(s) and can be charged with a non-natural amino acid that is then incorporated into a nascent protein that is being translated from an mRNA comprising the nonsense mutation(s).  Essentially, the non-natural amino acid is incorporated at the position of the nonsense mutation and translation continues past the nonsense mutation.
State and Predictability of the art
Those of skill in the art recognized that there where many different types and examples of pathogenic DMD mutations  (see e.g. Juan-Mateu et al (PLoS ONE 10(8): e0135189) for a review).  One of skill would readily recognize that pathogenic mutations in DMD frequently occur due to frameshift mutations that lead to premature termination due to introduction of formerly out of frame stop codons into the reading frame (see Meregalli et al (BMC Medical Genetics (2016) 17:55, 6 pages) last paragraph on page 1). One of skill would appreciate that translational read-through of a premature stop DMD mutations at  http://umd.be/TREAT_DMD/4DACTION/WS_T_AA_complet from Bladen et al. (HUMAN MUTATION, 36(4): 395–402, 2015). Thus it was known in the prior art that introduction of lysine-like residues into dystrophin could result in a loss of function. Further unpredictability arises from the fact that diZPK is much larger than lysine and has a much longer side-chain than any naturally occurring amino acid.  Those of skill recognize that dystrophin interacts with a variety of sarcolemmal, cytosolic and extracellular proteins including cortical actin, nNOS, β-dystroglycan, syntrophins, 
Guidance and Examples in the specification
The specification discloses a working example in which three different dystrophin genes were engineered to contain different nonsense mutations (positions 3116, 3317, and 3601.  A UAG stop codon was engineered at each site. Plasmids encoding these genes were separately used to transfect cells that stably expressed pyrrolysyl-tRNA synthetase and 6 hours later NAEK was added (see paragraph 124).  It should be noted that it is not clear that NAEK was actually added in view of the apparent confusion over the identities of NAEK and diZPK in the specification. Expression of full length dystrophin was detected in these cells by Western blot (see Fig. 3). No functional analysis was performed. The specification provides no guidance as to how to predict the structural or functional effects of diZPK insertion (or NAEK insertion) at any position in a dystrophin protein.
In view of the nature of the invention and the breadth of the claims, the state and predictability of the art in which there is no reasonable expectation of using the claimed 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635